Citation Nr: 0909690	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  08-08 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 






INTRODUCTION

The Veteran had verified active service from August 1950 to 
February 1952.  The record indicates that the Veteran also 
had active service between February 1947 and August 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2007 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has Level I hearing in his right ear, and Level I 
hearing in his left ear. 


CONCLUSION OF LAW

The criteria for an initial compensable rating, for the 
Veteran's service-connected bilateral hearing loss, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim decided in this decision has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.


I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided a notification letter to the Veteran in September 
2006.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In this 
letter, VA informed the Veteran of the evidence needed to 
substantiate his claim, and of the elements of his claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007).  
VA advised the Veteran of the respective duties of the VA and 
of the Veteran in obtaining evidence needed to substantiate 
his claim.  VA requested from the Veteran relevant evidence, 
or information regarding evidence which VA should obtain.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353 (the requirement of requesting that the 
claimant provide any evidence in his/her possession that 
pertains to the claim was eliminated by the Secretary 
[effective May 30, 2008] during the course of this appeal, 
and this change eliminates the fourth element of notice as 
required under Pelegrini).  And VA notified the Veteran prior 
to the rating decision on appeal here.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).  

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the Veteran by letter regarding the 
disability criteria at issue in his increased rating claim 
for hearing loss.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).    

Nevertheless, the Board finds that any presumed prejudice 
incurred by the Veteran as a result of the incomplete notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  The August 2007 Statement of the Case (SOC) 
provided the Veteran with disability criteria related to his 
increased rating claim.  Moreover, the Veteran's 
representative actively participated in the Veteran's appeal, 
and demonstrated a familiarity with the Veteran's claim in 
the February 2009 argument of record.  See Mayfield, 444 F.3d 
1328.  Based on this background, the Board finds the 
incomplete notice to be harmless error in this matter.   

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA provided the Veteran with VA compensation examination for 
his claim.  And VA sought and obtained medical records 
relevant to this appeal.  

With regard to VA's efforts in requesting relevant private 
medical evidence, the Board notes the February 2009 argument 
of record by the representative that this matter should be 
remanded as the record indicates that a private February 2003 
VA audiology examination report may be outstanding.  The 
Board finds remand for such evidence unnecessary however.  

The narrow issue in this matter is whether an increased 
rating is warranted for hearing loss from the Veteran's 
August 2006 service connection claim for hearing loss.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; Fenderson v. West, 12 
Vet. App. 119 (1999) (in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim).  Moreover, as will be detailed further below, 
the Board's will be limited in its analysis here in rating 
the Veteran's hearing loss.  The Court of Appeals for 
Veterans Claims (Court) has held that the assignment of 
disability ratings for hearing impairment are to be derived 
by the mechanical application of the Rating Schedule to the 
numeric designations assigned after audiometry evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  As such, the Board must rate the Veteran for his 
hearing loss from August 2006 based on objective numerical 
designations.  For these reasons, the Board finds remand 
unnecessary here.  

The record is sufficiently documented to decide the Veteran's 
increased rating claim.  The record contains a January 2007 
VA audiology compensation examination report and opinion 
which provides the numeric designations necessary to evaluate 
the Veteran's hearing within a four month time period of the 
Veteran's claim for service connection.  The Board finds this 
report, and not a February 2003 private audiology report that 
may be outstanding, sufficient for rating the Veteran's 
hearing loss since his claim was received by VA.  See 
38 C.F.R. §§ 3.400, 3.157.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits of the Claim for Increased Rating

In August 2006, the Veteran claimed service connection for 
hearing loss.  In the March 2007 rating decision on appeal, 
the RO granted service connection at 0 percent disabling.  
The Veteran subsequently appealed the assigned rating to the 
Board.  For the reasons set forth below, the Board disagrees 
with the Veteran's claim and finds a higher rating 
unwarranted at any time during the appeal period.  See 
Fenderson, supra. 
  
Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  

Hearing loss for VA purposes is evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII 
(Diagnostic Code 6100) of VA's rating schedule.  Diagnostic 
Code 6100 provides the appropriate disability code for 
hearing loss as best VA can determine based on available 
evidence.  Again, the Court has held that the assignment of 
disability ratings for hearing impairment are to be derived 
by the mechanical application of the Rating Schedule to the 
numeric designations assigned after audiometry evaluations 
are rendered.  See Lendenmann, supra.  

The Veteran underwent VA compensation audiology examination 
in January 2007.  This examination report indicates that a 0 
percent rating is warranted for the Veteran's hearing loss.  
See 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII (Diagnostic 
Code 6100).  The examination showed that the Veteran's right 
ear had 94 percent speech recognition.  Decibel loss (dB) at 
1000 Hertz (Hz) was 25dB, with a 35dB loss at 2000, a 55dB 
loss at 3000, and a 50dB loss at 4000.  The average decibel 
loss for the right ear was 41 decibels.  In the left ear, the 
examination indicated 94 percent speech recognition as well.  
Decibel loss (dB) at 1000 Hertz (Hz) was 25dB, with a 25dB 
loss at 2000, a 50dB loss at 3000, and a 55dB loss at 4000.  
The average decibel loss for the left ear was 39 decibels.  

These examination results yielded Level I hearing acuity in 
each ear.  This level of hearing warrants a 0 percent 
evaluation under 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, 
VII, Diagnostic Code 6100.  As such, the Veteran's hearing 
loss has been correctly rated as 0 percent disabling.  See 
Lendenmann, supra.  A staged rating is not appropriate here 
therefore.  See Fenderson, supra.  

The Board has closely reviewed and considered the Veteran's 
statements.  While these statements may be viewed as 
evidence, the Board must also note that laypersons without 
medical expertise or training are not competent to offer 
medical evidence on matters involving diagnosis and etiology.  
Therefore, the statements alone are insufficient to prove the 
Veteran's claims.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Finally, the Board finds an extra-schedular rating 
unwarranted here.  Application of the regular schedular 
standards is found practicable in this matter.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against the Veteran's 
claim for increase, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a compensable rating, for the Veteran's 
service-connected bilateral hearing loss, is denied.



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


